1

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8

9                           EASTERN DISTRICT OF CALIFORNIA
10
     ARCH SPECIALTY INSURANCE                          Case No. 2:17-cv-00774-MCE-DB
11   COMPANY,
12                                                     Judge Morrison C. England
                   Plaintiff,
13

14
            v.                                         ORDER REGARDING JOINT
                                                       STIPULATION TO REQUEST
15   EVANSTON INSURANCE                                SCHEDULING ORDER
16   COMPANY;                                          MODIFICATION RE:
     LIBERTY SURPLUS INSURANCE                         DISPOSITIVE MOTIONS
17
     CORPORATION; AND DOES 1
18   through 100,
     inclusive,
19

20
                   Defendants.

21
            On November 16, 2018, Plaintiff ARCH SPECIALTY INSURANCE
22
     COMPANY (“ARCH”), and Defendant LIBERTY SURPLUS INSURANCE
23

24   COMPANY (“LSIC”) respectfully requested that the Court modify the Pretrial
25
     Scheduling Order (“PTSO”) for this case (ECF Nos. 3, 30, 59) in connection with
26

27   Motions for Full or Partial Summary Judgment.
28
     ___________________________________________________________________________________________

     ORDER REGARDING JOINT STIPULATION TO REQUEST SCHEDULING ORDER MODIFICATION RE: DISPOSITIVE MOTIONS
                                                     1
1             After considering the parties’ Joint Stipulation to Request Scheduling
2
     Order Modification (“Stipulation”) (ECF No. 75), the Court will modify the
3

4    PTSO as follows:
5
              Date for Arch and Liberty Surplus to file dispositive motions: December
6

7
     11, 2018

8             Date for filing oppositions: January 16, 2019
9
              Date for filing replies: January 23, 2019
10

11            Date for Hearing: February 7, 2019
12
              Supporting and opposing documents will be filed in conformity with
13

14
     Federal, Local and Chamber rules with the exception of the permitted length of

15   Memorandum of Points and Authorities in support of initial Motions, and
16
     oppositions thereto, which will be extended from twenty (20) to twenty-five (25)
17

18   pages.
19
              IT IS SO ORDERED.
20

21
     Dated: November 19, 2018

22

23

24

25

26

27

28
     ___________________________________________________________________________________________

     ORDER REGARDING JOINT STIPULATION TO REQUEST SCHEDULING ORDER MODIFICATION RE: DISPOSITIVE MOTIONS
                                                     2
